PER CURIAM.
The Florida Telephone Corporation is petitioning this Court to correct errors of law it contends the Public Service Commission committed in proceedings ending in an order that raises the telephone company’s annual rates by $4,520,000. Florida Telephone had requested a rate increase just under $10,000,000. We have considered the arguments of the parties and the record and conclude the Commission did not depart from the essential requirements of law.
Order No. 7419 in Public Service Commission Docket No. 750712 — TP is affirmed.
It is so ordered.
ADKINS, BOYD, HATCHETT and ALDERMAN, JJ., concur.
ENGLAND, C. J., dissents.